UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD ROE by JANE ROE his Court
Appointed Guardian,

                           Plaintiff,                           ORDER

             - against -                                    15-cv-385 (PGG)

THE CITY OF NEW YORK, THE NEW
YORK CITY DEPARTMENT OF
CORRECTIONS, HON. CYNTHIA
BRANN, as commissioner of the New York
City Department of Corrections, and
CORRECTIONS OFFICERS JOHN DOES
NOS. “1” TO “10” (actual names unknown,
intended to be corrections officers assigned
to the Manhattan Detention Complex who
were engaged in the assignment, placement
and supervision of the Plaintiff on October
20 & 21, 2013 while he as in custody at the
Manhattan Detention Complex on that date),

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for January 16,

2020 is adjourned sine die.

Dated: New York, New York
       January 13, 2020
